Name: Commission Regulation (EEC) No 2082/84 of 19 July 1984 fixing the sluice-gate prices and levies for eggs
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 192/ 16 Official Journal of the European Communities 20 . 7 . 84 COMMISSION REGULATION (EEC) No 2082/84 of 19 July 1984 fixing the sluice-gate prices and levies for eggs THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2771 /75 of 29 October 1975 on the common organi ­ zation of the market in eggs ('), as last amended by Regulation (EEC) No 3643/81 (2), and in particular Articles 3 and 7 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 855/84 of 31 March 1984 on the calculation and the dis ­ mantlement of the monetary compensatory amounts applying to certain agricultural products ( 3), as last amended by Council Regulation (EEC) No 1004/84 (4), and in particular Article 1 thereof, Whereas a levy fixed quarterly in advance must be charged on imports into the Community for the products specified in Article 1 ( 1 ) of Regulation (EEC) No 2771 /75 ; whereas levies were last fixed by Regula ­ tion ( EEC) No 1057/84 (^ for the period ending 31 July 1984 and levies must therefore be fixed anew for the period 1 August to 31 October 1984 ; Whereas, pursuant to Council Regulation (EEC) No 855/84, the central rate used under the common agri ­ cultural policy has been subjected to a corrective factor of 1,033651 with effect from the 1984/85 marketing year ; whereas the corrected central rate has led to a change in the relationship between the Community price and the world market price ; whereas account should therefore be taken of this fact by subjecting world market prices to a corrective factor of 0,967445 used for the calculation of levies and sluice-gate prices ; Whereas the levy on eggs in shell is, made up of two components ; Whereas the first component must be equal to the difference between prices within the Community and on the world market for the quantity of feed grain specified in Annex I to Council Regulation (EEC) No 2773/75 of 29 October 1975 laying down rules for calculating the levy and the sluice-gate price for eggs (6), as last amended by Regulation (EEC) No 2300/77 0 ; Whereas the price within the Community for that quantity of feed grain must be determined in accord ­ ance with Article 2 of Regulation (EEC) No 2773/75 ; whereas the price for the like quantity on the world market must be determined in accordance with Article 3 thereof ; Whereas the said Article 3 provides that the prices for each type of feed grain on the world market shall be equal to the average of the cif prices determined for that cereal for the period of five months ending one month before the quarter in respect of which the said component is calculated ; whereas that period is 1 February to 30 June 1984 ; Whereas the second component must be equal to 7 % of the average of the sluice-gate prices applicable for the four quarters to 1 May in each year ; Whereas the levy on eggs for hatching must be calcu ­ lated in the same way as the levy on eggs in shell ; whereas, however, the quantity of feed grain used in the calculation must be that shown in Annex I to Regulation (EEC) No 2773/75 ; whereas the second component must be equal to 7 % of the average of the sluice-gate prices applicable to eggs for hatching ; Whereas the levy on the products specified in Article 1 ( 1)(b) of Regulation (EEC) No 2771 /75 must be derived from the levy on eggs in shell on the basis of the coefficients set out in the Annex to Commission Regulation No 164/67/EEC of 26 June 1967 fixing the factors for calculating levies and sluice-gate prices for derived egg products ( 8), as last amended by Regula ­ tion (EEC) No 1775 /74 O ; Whereas sluice-gate prices for the products specified in Article 1 ( 1 ) of Regulation (EEC) No 2771 /75 must be fixed in advance for each quarter ; whereas sluice- gate prices were last fixed by Regulation (EEC) No (') OJ No L 282, 1. 11 . 1975, p. 49 . ( J ) OJ No L 364, 19 . 12 . 1981 , p. 1 . (&lt;) O I No L 90 , 1 . 4 . 1984, p. 1 . (4) OJ No L 101 , 13 . 4 . 1984 , p. 2 . D OJ No L 104, 17 . 4 . 1984 , p. 9 . (6) OJ No L 282, 1. 11 . 1975, p. 64 . O OJ No L 271 , 22 . 10 . 1977, p. 6 . (") OJ No 129 , 28 . 6 . 1967, p. 2578/67 . H Of No L 186, 10 . 7 . 1974, p. 14 . 20 . 7 . 84 Official Journal of the European Communities No L 192/ 17 1057/84 for the period ending 31 July 1984, and prices must therefore be fixed anew for the period 1 August to 3 1 October 1 984 ; Whereas the sluice-gate price for eggs in shell is made up of two components ; Whereas the first component must be equal to the price on the world market for the quantity of feed grain specified in Annex II to Regulation (EEC) No 2773/75 Whereas the price for that quantity of grain must be determined in accordance with Article 4 (2) and (3) of Regulation (EEC) No 2773175 ; Whereas the said Article 4 provides that the price for each cereal on the world market shall be equal to the average of the cif prices determined for that cereal for the period of five months ending one month before the quarter in respect of which the said component is calculated ; whereas that period is 1 February to 30 June 1984 ; Whereas the second amount, which represents other feeding costs and overhead costs of production and marketing, is fixed in Annex II to Regulation (EEC) No 2773/75 ; Whereas the sluice-gate price for eggs for hatching must be calculated in the same way as the sluice-gate price for eggs in shell ; whereas, however, the quantity of feed grain used in the calculation must be that specified in Annex II to Regulation (EEC) No 2773/75 ; whereas the standard amount must be that fixed in the same Annex ; Whereas the sluice-gate prices for the products speci ­ fied in Article 1 ( 1 ) (b) of Regulation (EEC) No 2771 /75 must be derived from the sluice-gate prices for eggs in shell , taking into account the value of the basic product, the coefficients for those products fixed in accordance with Article 5 (2) of that Regulation and the standard amount fixed in the Annex to Regulation No 164/67/EEC ; Whereas, as regards the lower value to be allowed for in the calculation of the sluice-gate prices for whole products, account must be taken of the absence of certain marketing costs specific to eggs in shell , and of a percentage reflecting the lower prices generally obtained for eggs intended for processing ; whereas these marketing costs  to be deducted from the sluice-gate price for eggs in shell  may be assessed at 0,0967 ECU per kilogram ; whereas the percentage to be deducted from that reduced sluice-gate price may be assessed at 20 % ; Whereas, as regards the lower value to be allowed for in the calculation of the sluice-gate prices for sepa ­ rated products, the same reduction in marketing costs as for whole products should be allowed for ; whereas , however, the percentage to be deducted should be lower than that taken for whole products, as the production of separated products requires the use of fresh eggs ; whereas this percentage may be assessed at 7 % ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION : Article 1 The levies provided for in Article 3 of Regulation (EEC) No 2771 /75 and the sluice-gate prices provided for in Article 7 thereof, in respect of the products specified in Article 1 ( 1 ) thereof, shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 1 August 1984 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 July 1984 . For the Commission Poul DALSAGER Member of the Commission No L 192/ 18 Official Journal of the European Communities 20 . 7 . 84 ANNEX to the Commission Regulation of 19 July 1984 fixing the sluice-gate prices and levies for eggs CCT heading No Description Sluice-gateprice Levy 1 2 3 4 ECU/ 100 units ECU/ 100 units 04.05 Birds ' eggs and egg yolks, fresh, dried or otherwise preserved, sweetened or not : II A. Eggs in shell , fresh or preserved : I. Poultry eggs : a) Eggs for hatching (a ) : 1 . Of turkeys or geese 2. Other 45,82 12,39 7,10 2,48 ECU/ 100 kg ECU/ 100 kg b) Other 103,31 24,11 B. Eggs , not in shell ; egg yolks : I. Suitable for human consumption : a) Eggs not in shell : 1 . Dried 2 . Other 412,34 108,66 108,98 27,97 b) Egg yolks : 1 . Liquid 2. Frozen 3 . Dried 221,1 8 235,80 492,21 49,18 52,56 112,83 (a) Only poultry eggs which fulfil the conditions stipulated by the competent authorities of the Euro ­ pean Communities are eligible for entry under this subheading.